United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                           May 3, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                             No. 05-20084
                           Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ANDREW DANIEL MARTINEZ,

                                       Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (4:04-CR-380-1)
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant      Andrew   Daniel      Martinez     appeals      the

concurrent 68-month sentences imposed following his guilty-plea

conviction for conspiracy and aiding and abetting the possession

with the intent to distribute between 1400 and 2000 grams of

methylenedioxymethampehetamine.        He   argues    that    the   sentences

imposed, each of which constituted a downward deviation from the

advisory guideline range of 78-98 months of imprisonment, are

unreasonable.      Martinez    contends     that     the     district     court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
erroneously       refused   to   consider     all   the    factors    mandated      by

18 U.S.C. § 3553(a) when declining to depart further downward based

on Martinez’s adverse childhood circumstances.

      The district court thoroughly articulated its reasons for

imposing non-Guideline sentences in this case.                   See United States

v. Duhon, 440 F.3d 711, 715 (5th Cir. 2006).                    In fashioning the

sentences, the district court properly considered the advisory

guideline range and the sentencing factors set forth in § 3553(a).

Id.    The    sentences     imposed   do      not   fail   to    account     for   any

sentencing factor that should have received significant weight.

Id.   The district court did not rely on any irrelevant or improper

factors      in    determining     the       appropriate        sentences.          Id.

Furthermore, the district court’s balancing of the sentencing

factors set forth in § 3553(a) does not represent a clear error of

judgment. Id. Accordingly, the non-Guideline sentences imposed in

this case are reasonable.

      Martinez also argues, for the first time on appeal, that the

district court lacked jurisdiction to convict and sentence him

because 21 U.S.C. § 841 is unconstitutional under Apprendi v. New

Jersey, 530 U.S. 466 (2000).             Martinez acknowledges that he is

raising this issue to preserve it for Supreme Court review.                        This

issue is foreclosed by our opinion in United States v. Slaughter,

238 F.3d 580, 582 (5th Cir. 2000).

      AFFIRMED.



                                         2